Title: From George Washington to Jeremiah Wadsworth, 20 February 1787 [letter not found]
From: Washington, George
To: Wadsworth, Jeremiah

Letter not found: to Jeremiah Wadsworth, 20 Feb. 1787. In the Collector, September-October 1956, GW is quoted as writing: “The Post of this day, brought similar information of yours.” Goodspeed’s catalog (1918), no. 125, item 2761, indicates that GW referred to Henry Knox and is quoted as having written: “the gentleman at whose house I am.” The “gentleman” is identified as “Mr. Fendal.” GW and Mrs. Washington on 20 Feb. had dinner in Alexandria at the house of Philip Richard Fendall and his wife Elizabeth Steptoe Lee Fendall, with Henry Lee, Jr., and his wife Matilda Lee Lee (DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 5:107). Lee, who had been reelected to Congress, did not attend Congress in New York until 19 April.